PER CURIAM.
The Court has duly considered the petition “to open, vacate and set aside its Opinion filed, January 20, 1953 [62 So.2d 913], and to declare void and of no force or effort” and concluding that the same is frivolous and wholly without rherit and presents no matter for the consideration of this Court, it is
Ordered that said petition be and the-same is hereby denied and the hearing heretofore set before this Court on said' petition for Monday, October 19, 1959, is-hereby cancelled.
A copy of this order shall be mailed to-the respective parties.
THOMAS, C. J., and TERRELL,. HOBSON, ROBERTS and DREW, JJ., concur.